Citation Nr: 1759783	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-25 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

3.  Entitlement to service connection for lumps on the chest and on the side (also claimed as a left lung condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the United States Army Reserve from October 1981 to March 1982, with additional service in the Army National Guard during the periods of July 1981 to October 1981 and March 1982 to July 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

Over the course of the appeal, evidentiary development has revealed psychiatric diagnoses of anxiety and depression.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the psychiatric issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety.

In October 2016, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a right knee disorder related to service.

2.  The Veteran's psychiatric disorder did not have its onset during service and is not is not related to service.

3.  The Veteran's chest wall lipomas did not have their onset during service and are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for lumps on the chest and on the side have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant law and evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a), (c), (d).  The Board notes that ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right Knee Disorder

The Veteran contends he has a right knee disorder which is related to service.

He indicates in a June 2011 statement that he has a right knee disorder which resulted from carrying heavy equipment after enlistment.  He states running with all the necessary equipment during service put a strain on his body.  He also reports during the July 2015 Board hearing that there was an instance where he exited a howitzer hitting his right knee, causing pain and swelling.  He reports the field medic gave him an ice pack.  He further states he was performing combat training when he fell into a trap, similar to a covered hole, and injured his right knee.  He notes he was given a pull-up brace thereafter.

The Veteran's service treatment records reflect that in March 1982, the Veteran reported hitting his right knee on a howitzer.  There was mild patella effusion, pain and a mild contusion was diagnosed.  The examiner found good range of motion and stability, with slight pain on palpation over the proximal end of the patella.

Following the Veteran's September 2010 claim, he was afforded a January 2011 VA examination in which he reported pain and giving way.  He indicates he is able to stand for 15-30 minutes and unable to walk more than a few yards.  X-rays taken in January 2011 revealed questionable small knee joint effusion and an otherwise negative examination.  The examiner indicates the Veteran's knee is normal for his age.  The examiner concludes the Veteran's right knee condition is not related to an in-service contusion to his right knee, which occurred in 1982.  He notes the contusion in 1982 was so trivial that the Veteran did not seek treatment until the following day and needed no further follow up.  He was also able to be in the National Guard thereafter with no limitations.  The examiner states the Veteran did not receive treatment until 2008, approximately twenty years later.  He notes that "even now his x-rays look excellent for his age."

The Veteran received ongoing treatment for his right knee through the VA medical center.  A January 2012 x-ray demonstrated mild arthritis.  Additionally, knee arthralgia was listed as an active problem.

Following the above mentioned Board hearing in July 2015, the claim came before the Board in October 2016.  The Board remanded the claim for additional development, including any outstanding VA treatment records related to the Veteran's right knee.  Additional VA treatment records were obtained which show the Veteran receives ongoing treatment for his right knee.  An October 2016 VA treatment record indicates mild tenderness with passive right knee flexion and extension, as well as no noted effusion or erythema.  It notes the Veteran's knee pain was alleviated by icing.  There are no VA treatment records addressing the etiology of the Veteran's right knee.

The Board finds the preponderance of the evidence supports that the Veteran does not have a right knee disorder that began in service or is in any way related to service, including his in-service March 1982 right knee contusion.

In reaching such conclusion, the Board finds the January 2011 VA opinion probative.  In particular, the examiner indicated the Veteran's in-service right knee contusion was minor and required no follow-up.  He noted the Veteran's current x-rays look "excellent" for his age.  This opinion is persuasive as it is predicated on a review of the record, to include the Veteran's contentions, medical history, an examination and diagnostic testing in support.  The opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale with clear conclusions in support.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Despite the January 2011 opinion being more than six years old, it remains the most probative evidence of record.  Further, there is no medical evidence supportive that the Veteran suffers from a current right knee disorder related to service.  The Board notes the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Additionally, the treatment records merely show continued treatment.  

In making this determination, the Board has considered the Veteran's assertions with regard to why he feels his right knee disorder is the result of service.  However, a determination as to whether the Veteran's right knee disorder is related to service requires medical expertise.  The January 2011 VA examiner's opinion does not support the Veteran's assertions, nor does the other objective evidence of record.  As a lay person, the Veteran does not have the requisite training or knowledge to establish the requisite medical nexus.  His opinion in this regard is less probative than the VA examiner's medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the most probative evidence of record is the January 2011 VA examiner's opinion which substantially outweighs the Veteran's lay statements.

The Board finds that the Veteran does not have a knee disorder related to service, including his in-service contusion.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, depression and anxiety.  In an October 2010 statement, the Veteran indicates he has panic attacks, loss of memory, crying spells and intrusive thoughts.  He notes the loud cannon sounds he was exposed to in service took a major toll on him and he heard the impact of the cannons in his sleep.  He reports feeling irritated and hostile.  As noted, the Veteran was also afforded a July 2015 Board hearing in which he indicates that he has ongoing sleeping problems, he wanders off occasionally and cries, and he experiences anger.

In addition, a June 2011 VA treatment record noted PTSD.  April 2013 and August 2013 VA treatment records note symptoms of depression and anxiety.  Further, a November 2016 record indicates symptoms of anxiety, depression and notes "rule out PTSD."

The claim was remanded by the Board in October 2016 for a VA examination to determine the nature and etiology of any psychiatric conditions.  The Veteran was afforded a March 2017 VA examination in which the examiner diagnosed the Veteran with major depressive disorder, with anxious distress.  She indicates it is less likely than not that this disorder had its onset during, or is otherwise related to the Veteran's period of active duty service.  The Veteran reported to the examiner that during service loud noises made him nervous and he was scared of getting hurt.  He also witnessed someone sustain a facial injury as a result of a rifle recoiling; however, he denied seeing anyone get seriously injured or killed.  The examiner notes the Veteran's statements regarding military trauma have been inconsistent, he did not report having experienced any events meeting the criteria for PTSD and did not report symptoms consistent with a trauma related disorder.

At the outset, the Board acknowledges even though the 2016 VA examiner did not find PTSD, the disorder was noted in a 2011 treatment report.  Additionally, as previously noted, diagnoses of depression and anxiety are of record.  Nonetheless, the probative and persuasive evidence of record fails to establish that the Veteran's disorders had their onset in service, manifested to a compensable degree within a year of separation from active duty service, or is in any way related to any event or occurrence of service.  

The 2016 examiner noted the Veteran's statements regarding military trauma were inconsistent, that the Veteran did not report having experienced any events meeting the criteria for PTSD, and that he did not report symptoms consistent with a trauma related disorder.  The October 2016 examiner further noted that the Veteran's reported symptoms of depression occurred at the earliest, toward the end of his National Guard service, years after his active service period and thus, the condition less likely than not had its onset during or is otherwise related to service.  

The preponderance of the evidence does not support the Veteran's contention that his psychiatric disorders are related to service.  The Board accords great probative weight to the March 2017 VA examination report.  The examiner considered the evidence of record, including the Veteran's medical history and lay statements.  Moreover, she offered a thorough rationale, with clear conclusions and well-reasoned explanations.  See Nieves-Rodriguez at 295.  Further, there was no medical evidence to support that the Veteran has a psychiatric disorder that is related to service.

In making this determination, the Board has considered the Veteran's assertions with regard to why he feels his psychiatric problems are the result of his experiences during service.  However, a determination as to whether the Veteran has an acquired psychiatric disorder that is related to service requires the expertise of a mental health professional.  Such a determination may only be made after a clinical analysis that a lay person does not have the requisite training or knowledge to undertake.  As such, the etiology of a psychiatric disorder is a complex medical question that may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is less probative than the medical professional's.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the most probative evidence of record is the March 2017 VA opinion which substantially outweighs the Veteran's lay statements.

In light of the above, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable, and this claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert at 53.

Lumps on the Chest and Side

The Veteran contends in a June 2011 statement that the lumps on his chest and on his left side come from the type of gas he was exposed to during service.  Further, he states in the July 2015 Board hearing, that the recurring lumps on his chest are related to the in-service spider bite from June 1983.  He reports that after being bitten during training, the medic told him he would experience different reactions.  He further reports that he has ongoing fatty lumps which have caused breathing problems.

A June 1983 service treatment record confirms the Veteran's account of being bitten by a spider.  The record indicates that the Veteran was working in the area of his howitzer when he felt a sudden stinging in his groin area.  After inspecting his groin area, he began to notice swelling and was transported to Fort Polk Hospital for emergency care treatment.

The Board notes the Veteran has received ongoing treatment for recurring lumps in his left chest area.  A June 2011 VA treatment record notes lumps under the skin of the chest wall, which the Veteran reports having since service.  A February 2013 VA treatment record indicates a lipoma on the anterior of the chest wall and a July 2013 VA treatment record similarly indicates the Veteran has a swollen lump on his chest.

The claim came before the Board in October 2016 and was remanded for a VA examination to determine the nature and etiology of his condition involving recurrent lumps on his chest.  During the March 2017 VA examination, the Veteran reports he has had soft lumps on his chest since service.  Upon examination, the examiner found two soft subcutaneous fat deposits at the anterior rib cage and the anterior axillary line.  The examiner concludes the lumps were less likely than not incurred in or caused by service.  He states the Veteran has two anterior chest wall lipomas which are benign accumulations of fat that are cosmetically distracting.

The examiner additionally reports lipomas are not due to gas exposure from service and there is no reference to the presence of any chest wall tumors in the Veteran's service treatment records.  He additionally states the Veteran's lipomas on the chest wall are separate and unrelated to his history of a spider bite in service and the injury, which is well-documented in his service treatment records, has resolved without sequela.  He indicates spider bites in the groin area do not cause lipomas on the anterior chest wall.  He states the Veteran's chest radiographs and pulmonary function testing were normal, he does not have a spirometric or radiographic abnormality and there is no objective evidence of a respiratory or pulmonary impairment.

Based on the evidence of record, the Board finds the Veteran's current chest wall lipomas are not related to service, to include exposure to gas and a documented spider bite.

As noted, the Veteran was bitten by a spider during service, as indicated in the June 1983 service treatment record.  This led to emergency care treatment at Fort Polk Hospital.  However, the most probative medical report from the March 2017 examiner indicates the Veteran's lipomas on the chest wall are separate and unrelated to his spider bite during service.  Further, the examiner states lipomas are not caused by gas exposure.  The Board accords great probative weight to the March 2017 physician's opinion and finds such contains a complete rationale, relying on and citing to the records reviewed.

While the Board acknowledges the Veteran's contentions, as well as the severity of his in-service spider bite, there are no medical opinions of record in support of the contention that his current lumps on his chest are related to service.  The preponderance of the evidence supports that the current lipomas on the Veteran's chest are not related to service.

In light of the evidence, the Board finds that the Veteran's lipomas of the chest did not have their onset during, and are not otherwise related to, service.  As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert at 53.



	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a right knee condition is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, is denied.

Service connection for lumps on the chest and on the side is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


